OPINION OF THE COURT
Per Curiam.
Robert W. Pruzan has submitted an affidavit, dated July 31, 1995, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Pruzan was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on September 23, 1948.
*14Mr. Pruzan acknowledges that he is the subject of a pending investigation by the Grievance Committee into allegations of professional misconduct concerning a dishonored check and the commingling of funds. Mr. Pruzan acknowledges his inability to defend himself against the charges predicated upon the misconduct under investigation.
Mr. Pruzan’s proffered resignation indicates that it is submitted subject to any application which could be made by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection of the State of New York pursuant to Judiciary Law § 90 (6-a). Mr. Pruzan further acknowledges the continuing jurisdiction of this Court to make such an order. He is aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Mr. Pruzan indicates that he is submitting his resignation freely and voluntarily and that he is not being subjected to coercion or duress by anyone. He is fully aware of the implications of submitting his resignation.
Counsel for the Grievance Committee urges acceptance of the proffered resignation. Under the circumstances, the resignation of Robert W. Pruzan as a member of the Bar is accepted and directed to be filed. Accordingly, Robert W. Pruzan is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Sullivan, J. P., Balletta, Rosenblatt, Miller and Florio, JJ., concur.
Ordered that the resignation of Robert W. Pruzan is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Robert W. Pruzan is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Robert W. Pruzan shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Robert W. Pruzan is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing *15as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.